DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Ross on April 12, 2021.

The application has been amended as follows: 
Claim 43, line 1: --of claim 43-- will be replaced with “of claim 42”
Claim 44, line 1: --of claim 43-- will be replaced with “of claim 42”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849                                              
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842